DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.  Claims 1-20 are currently amended; no claims are cancelled; no claims are previously presented; no claims have been added.  Claims 1-20 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 7, filed 15 December 2020, with respect to “Claim Objections” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the objection.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 11 is objected to because of the following informalities:  on line 17 in the penultimate limitation, the claim still reads “the predetermined threshold”.  While it is believed that this is a typo where the applicant did not notice this instance to edit while fixing the previous claim objection, appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (US 2016/0182380 A1), hereafter referred Mehra, in view of Radunovic et al. (US 2009/0003216 A1), hereafter referred Radunovic, further in view of Taneja (US 2007/0268860 A1).

Regarding claim 1, Mehra teaches a method for improving network efficiency, comprising:
(Mehra, Fig. 9 and 10A, [0170]-[0172]; determine a state of the packet processing thread which can be normal state 908);
transmitting, by the device, a first subset of the received plurality of packets of the flow, responsive to the determination that the flow is not backlogged (Mehra, Fig. 9 and 10A, [0170]-[0172]; upon determination that the state of the packet processing thread is a normal state, the packet is directly mapped to the first packet processing thread where the packet is forwarded);
subsequently determining, by the device, that the flow is backlogged (Mehra, Fig. 9 and 10B, [0170]-[0172]; determine a state of the packet processing thread which can be backlogged state 910);
While Mehra teaches processing the packets in a different packet processing thread than the normal state responsive to the determination that the flow is backlogged (Mehra, Fig. 9 and 10B, [0170]-[0172]; upon determination that the state of the packet processing thread is a backlogged state, the packet is mapped, at block 1012 to a second packet processing thread from a pool of packet processing threads based on a load balancing scheme), Mehra does not expressly teach the different packet processing thread can perform aggregating, by the device a second subset of the plurality of packets in an aggregate packet;
receiving, by a device, a plurality of packets of a flow to be transmitted via a connection; and
transmitting, by the device, the aggregate packet.
(Radunovic, Fig. 1, [0026]; each intermediate node combines the packets they have received in network coding and forwards the encoded packets, for instance if node 2 receives packets 1 and 2, node 2 forwards the combination 1+2 to the destination node);
receiving, by a device, a plurality of packets of a flow to be transmitted via a connection (Radunovic, Fig. 4, [0050]; the intermediate node receives one or more packets from another node and selects the next-hop node for broadcasting the packets); and
transmitting, by the device, the aggregate packet (Radunovic, Fig. 1, [0026]; intermediate node forwards the encoded packets to the destination node).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Mehra to include the above recited limitations as taught by Radunovic in order to improve the throughput (Radunovic, [0034]).
Mehra in view of Radunovic does not expressly teach determining, by the device, that a throughput credit for the aggregate packet exceeds a threshold, the throughput credit based upon a number of packets aggregated in the aggregate packet; and
applying quality of service (QoS) processing to the aggregate packet, by the device, responsive to the throughput credit for the aggregate packet exceeding the threshold.
(Taneja, [0024]; first parameter indicates whether the aggregate number of packets to be transmitted is exceeding a threshold); and
applying quality of service (QoS) processing to the aggregate packet, by the device, responsive to the throughput credit for the aggregate packet exceeding the threshold (Taneja, [0023]-[0024]; the type of QoS that would be required for the application is selected based on parameters like the first parameter that indicates the aggregate number of packets to be transmitted is exceeding a threshold).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Mehra in view of Radunovic to include the above recited limitations as taught by Taneja in order to optimal allocation of resources (Taneja, [0002]).

Regarding claim 11, Mehra teaches a system for improving network efficiency, comprising:
a device, comprising a network interface, a processor, and a memory storing a throughput credit for a flow (Mehra, [0097]; the special-purpose network device includes compute resources (typically a set of one or more processors), physical network interfaces, as well as non-transitory machine readable storage media);
wherein the processor is configured to:
(Mehra, Fig. 9 and 10A, [0170]-[0172]; determine a state of the packet processing thread which can be normal state 908);
transmit a first subset of the received plurality of packets of the flow, responsive to the determination that the flow is not backlogged (Mehra, Fig. 9 and 10A, [0170]-[0172]; upon determination that the state of the packet processing thread is a normal state, the packet is directly mapped to the first packet processing thread where the packet is forwarded);
subsequently determine that the flow is backlogged (Mehra, Fig. 9 and 10B, [0170]-[0172]; determine a state of the packet processing thread which can be backlogged state 910);
While Mehra teaches processing the packets in a different packet processing thread than the normal state responsive to the determination that the flow is backlogged (Mehra, Fig. 9 and 10B, [0170]-[0172]; upon determination that the state of the packet processing thread is a backlogged state, the packet is mapped, at block 1012 to a second packet processing thread from a pool of packet processing threads based on a load balancing scheme), Mehra does not expressly teach the different packet processing thread can aggregate a second subset of the plurality of packets in an aggregate packet;
wherein the network interface is configured to receive a plurality of packets of the flow; and
transmit the aggregate packet.
(Radunovic, Fig. 1, [0026]; each intermediate node combines the packets they have received in network coding and forwards the encoded packets, for instance if node 2 receives packets 1 and 2, node 2 forwards the combination 1+2 to the destination node);
wherein the network interface is configured to receive a plurality of packets of the flow (Radunovic, Fig. 4, [0050]; the intermediate node receives one or more packets from another node and selects the next-hop node for broadcasting the packets); and
transmit the aggregate packet (Radunovic, Fig. 1, [0026]; intermediate node forwards the encoded packets to the destination node).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Mehra to include the above recited limitations as taught by Radunovic in order to improve the throughput (Radunovic, [0034]).
Mehra in view of Radunovic does not expressly teach determine that a throughput credit for the aggregate packet exceeds a threshold, the throughput credit based upon a number of packets aggregated in the aggregate packet; and
apply quality of service (QoS) processing to the aggregate packet, responsive to the throughput credit for the aggregate packet exceeding the threshold.
However, Taneja teaches determine that a throughput credit for the aggregate packet exceeds a threshold, the throughput credit based upon a number of packets  (Taneja, [0024]; first parameter indicates whether the aggregate number of packets to be transmitted is exceeding a threshold); and
apply quality of service (QoS) processing to the aggregate packet, responsive to the throughput credit for the aggregate packet exceeding the threshold (Taneja, [0023]-[0024]; the type of QoS that would be required for the application is selected based on parameters like the first parameter that indicates the aggregate number of packets to be transmitted is exceeding a threshold).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Mehra in view of Radunovic to include the above recited limitations as taught by Taneja in order to optimal allocation of resources (Taneja, [0002]).

Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra in view of Radunovic further in view of Taneja as applied to claims 1 and 11 above, and further in view of Swaroop et al. (US 7,304,959 B1), hereafter referred Swaroop.

Regarding claims 2 and 12, Mehra in view of Radunovic further in view of Taneja teaches the method of claim 1 and the system of claim 11 above.  Mehra in view of Radunovic further in view of Taneja does not expressly teach wherein the throughput credit is incremented for each packet of the second subset of the plurality of packets 
However, Swaroop teaches wherein the throughput credit is incremented for each packet of the second subset of the plurality of packets aggregated in the aggregate packet (Swaroop, Column 7, lines 5-38; the size of each packet to be transmitted increments the utility variable UCOUNT); and wherein the throughput credit is reset upon applying QoS processing to the aggregate packet (Swaroop, Column 7, line 65 – Column 8, line 16; the utility variable, UCOUNT, is reset to zero).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Mehra in view of Radunovic further in view of Taneja to include the above recited limitations as taught by Swaroop in order to avoid fragmentation for performance reasons (Swaroop, Column 3, lines 25-38).

Regarding claims 4 and 14, Mehra in view of Radunovic further in view of Taneja teaches the method of claim 1 and the system of claim 11 above.  Mehra in view of Radunovic further in view of Taneja does not expressly teach further comprising, for each packet of the second subset of the plurality of packets aggregated in the aggregate packet, incrementing the throughput credit by a size of the packet.
However, Swaroop teaches further comprising, for each packet of the second subset of the plurality of packets aggregated in the aggregate packet, incrementing the (Swaroop, Column 7, lines 5-38; the size of each packet to be transmitted increments the utility variable UCOUNT).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Mehra in view of Radunovic further in view of Taneja to include the above recited limitations as taught by Swaroop in order to avoid fragmentation for performance reasons (Swaroop, Column 3, lines 25-38).

Claims 3, 6, 7, 9, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra in view of Radunovic further in view of Taneja as applied to claims 1 and 11 above, and further in view of Seferoglu et al. (US 2013/0051377 A1), hereafter referred Seferoglu.

Regarding claims 3 and 13, Mehra in view of Radunovic further in view of Taneja teaches the method of claim 1 and the system of claim 11 above.  Mehra in view of Radunovic further in view of Taneja does not expressly teach wherein the QoS processing is based on a virtual packet size, the virtual packet size being equal to a sum of the sizes of the second subset of the plurality of packets.
However, Seferoglu teaches wherein the QoS processing is based on a virtual packet size, the virtual packet size being equal to a sum of the sizes of the second subset of the plurality of packets (Seferoglu, [0091]-[0093]; the virtual size queues for each packet flow is used to determine the number of parity packets for each packet flow).
(Seferoglu, [0001]).

Regarding claims 6 and 16, Mehra in view of Radunovic further in view of Taneja teaches the method of claim 1 and the system of claim 11 above.  Mehra in view of Radunovic further in view of Taneja does not expressly teach wherein aggregating the second subset of the plurality of packets in the aggregate packet further comprises:
determining that a first packet of the second subset of the plurality of packets is an initial packet of the aggregate packet; and
responsive to the determination that the first packet is the initial packet, setting a virtual size of the aggregate packet equal to a size of the first packet.
However, Seferoglu teaches wherein aggregating the second subset of the plurality of packets in the aggregate packet further comprises:
determining that a first packet of the second subset of the plurality of packets is an initial packet of the aggregate packet (Seferoglu, Fig. 11A, [0089]-[0090]; determine if the packet flow is part of a combined packet flow and add the packet flow to an output queue); and
responsive to the determination that the first packet is the initial packet, setting a virtual size of the aggregate packet equal to a size of the first packet (Seferoglu, Fig. 11A, [0091]; calculate virtual size queues for each packet flow and update virtual queue parameters).
(Seferoglu, [0001]).

Regarding claims 7 and 17, Mehra in view of Radunovic further in view of Taneja teaches the method of claim 6 and the system of claim 16 above.  Mehra in view of Radunovic further in view of Taneja does not expressly teach wherein aggregating the second subset of the plurality of packets in the aggregate packet further comprises:
determining that a second packet of the second subset of the plurality of packets is not the initial packet of the aggregate packet; and
responsive to the determination that the second packet is not the initial packet, adding a size of the second packet to the virtual size of the aggregate packet.
However, Seferoglu teaches wherein aggregating the second subset of the plurality of packets in the aggregate packet further comprises:
determining that a second packet of the second subset of the plurality of packets is not the initial packet of the aggregate packet (Seferoglu, Fig. 11A, [0092]; identify a second packet flow to combine with a packet flow that is to be transmitted); and
responsive to the determination that the second packet is not the initial packet, adding a size of the second packet to the virtual size of the aggregate packet (Seferoglu, Fig. 11B, [0093]; processor determine the sizes of the virtual queue and updates the virtual queue parameters).
(Seferoglu, [0001]).

Regarding claims 9 and 19, Mehra in view of Radunovic further in view of Taneja teaches the method of claim 1 and the system of claim 11 above.  Mehra in view of Radunovic further in view of Taneja does not expressly teach wherein the aggregate packet comprises a virtual packet, and wherein adding the second subset of the plurality of packets to the aggregate packet further comprises adding parameters of each packet of the second subset of the plurality of packets to the virtual packet.
However, Seferoglu teaches wherein the aggregate packet comprises a virtual packet, and wherein adding the second subset of the plurality of packets to the aggregate packet further comprises adding parameters of each packet of the second subset of the plurality of packets to the virtual packet (Seferoglu, Fig. 11A, [0092]; processor updates the virtual queue parameters).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Mehra in view of Radunovic further in view of Taneja to include the above recited limitations as taught by Seferoglu in order to utilize network coding in a wireless network (Seferoglu, [0001]).

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra in view of Radunovic further in view of Taneja as applied to claims 1 and 11 Kallam et al. (US 2009/0327533 A1), hereafter referred Kallam.

Regarding claims 5 and 15, Mehra in view of Radunovic further in view of Taneja teaches the method of claim 1 and the system of claim 11 above.  Mehra in view of Radunovic further in view of Taneja does not expressly teach wherein aggregating the second subset of the plurality of packets in the aggregate packet further comprises:
for each packet of the second subset of the plurality of packets:
determining that the throughput credit for the aggregate packet does not exceed the threshold, and
incrementing the throughput credit based on the packet.
However, Swaroop teaches wherein aggregating the second subset of the plurality of packets in the aggregate packet further comprises:
for each packet of the second subset of the plurality of packets:
determining that the throughput credit for the aggregate packet does not exceed the threshold (Swaroop, Column 7, lines 5-38; the size of each packet to be transmitted increments the utility variable UCOUNT), and
incrementing the throughput credit based on the packet (Swaroop, Column 7, lines 5-38; the size of each packet to be transmitted increments the utility variable UCOUNT).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Mehra in view of Radunovic further in view of Taneja to include the above recited limitations as taught by (Swaroop, Column 3, lines 25-38).
Mehra in view of Radunovic in view of Taneja further in view of Swaroop does not expressly teach adding the packet to the aggregate packet, responsive to the determination that the throughput credit is less than the threshold.
However, Kallam teaches adding the packet to the aggregate packet, responsive to the determination that the throughput credit is less than the threshold (Kallam, [0045]; concatenate packets continues until the threshold is passed, where the threshold corresponds to a total packet size).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Mehra in view of Radunovic in view of Taneja further in view of Swaroop to include the above recited limitations as taught by Kallam in order to optimize the throughput (Kallam, [0042]).

Regarding claims 8 and 18, Mehra in view of Radunovic further in view of Taneja teaches the method of claim 1 and the system of claim 11 above.  Mehra in view of Radunovic further in view of Taneja does not expressly teach wherein aggregating the second subset of the plurality of packets in the aggregate packet further comprises concatenating each packet of the second subset of the plurality of packets.
However, Kallam teaches wherein aggregating the second subset of the plurality of packets in the aggregate packet further comprises concatenating each packet of the second subset of the plurality of packets (Kallam, [0045]; concatenate packets received into a superframe).
(Kallam, [0042]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra in view of Radunovic further in view of Taneja as applied to claims 1 and 11 above, and further in view of Whiteside et al. (US 10,033,613 B1), hereafter referred Whiteside.

Regarding claims 10 and 20, Mehra in view of Radunovic further in view of Taneja teaches the method of claim 1 and the system of claim 11 above.  Mehra in view of Radunovic further in view of Taneja does not expressly teach further comprising:
subsequently receiving, by the device, an additional packet of the flow;
determining, by the device, that the flow is no longer backlogged; 
determining, by the device, that a sum of the throughput credit and a size of the additional packet does not exceed the threshold; and
transmitting the additional packet via the connection while bypassing QoS processing of the device.
However, Whiteside teaches further comprising:
subsequently receiving, by the device, an additional packet of the flow (Whiteside, Fig. 4, Column 17, lines 1-6; receipt of new packet information);
(Whiteside, Fig. 4, Column 17, lines 25-49; the circuit detects the counter is below the threshold and determines the packet to belong to a small flow); 
determining, by the device, that a sum of the throughput credit and a size of the additional packet does not exceed the threshold (Whiteside, Fig. 4, Column 17, lines 25-49; the circuit adds the packet size to each of the counter and finds the counter are below the threshold to determine the packet belong to a small flow); and
transmitting the additional packet via the connection while bypassing QoS processing of the device (Whiteside, Fig. 4, Column 17, line 25 – Column 18, line 52; having identified a small flow the packet is processed according to processes for small flows, for instance sampled instead of large flow processes that includes flow caching and collision detection).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Mehra in view of Radunovic further in view of Taneja to include the above recited limitations as taught by Whiteside in order to perform traffic engineering (Whiteside, Column 2, lines 15-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416